


110 HCON 40 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Goode (for
			 himself, Mr. Wamp,
			 Mr. Jones of North Carolina,
			 Mr. Paul, Mr. Stearns, Mr.
			 Duncan, and Ms. Foxx)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States should not engage in the construction of a North American Free
		  Trade Agreement (NAFTA) Superhighway System or enter into a North American
		  Union with Mexico and Canada.
	
	
		Whereas the United States Departments of State, Commerce,
			 and Homeland Security participated in the formation of the Security and
			 Prosperity Partnership (SPP) on March 23, 2005, representing a tri-lateral
			 agreement between the United States, Canada, and Mexico designed, among other
			 things, to facilitate common regulatory schemes between these countries;
		Whereas reports issued by the SPP indicate that it has
			 implemented regulatory changes among the three countries that circumvent United
			 States trade, transportation, homeland security, and border security functions
			 and that the SPP will continue to do so in the future;
		Whereas the actions taken by the SPP to coordinate border
			 security by eliminating obstacles to migration between Mexico and the United
			 States actually makes the United States-Mexico border less secure because
			 Mexico is the primary source country of illegal immigrants into the United
			 States;
		Whereas according to the Department of Commerce, United
			 States trade deficits with Mexico and Canada have significantly increased since
			 the implementation of the North American Free Trade Agreement (NAFTA);
		Whereas the economic and physical security of the United
			 States is impaired by the potential loss of control of its borders attendant to
			 the full operation of NAFTA and the SPP;
		Whereas the regulatory and border security changes
			 implemented and proposed by the SPP violate and threaten United States
			 sovereignty;
		Whereas a NAFTA Superhighway System from the west coast of
			 Mexico through the United States and into Canada has been suggested as part of
			 a North American Union to facilitate trade between the SPP countries;
		Whereas the State of Texas has already begun planning of
			 the Trans-Texas Corridor, a major multi-modal transportation project beginning
			 at the United States-Mexico border, which would serve as an initial section of
			 a NAFTA Superhighway System;
		Whereas it could be particularly difficult for Americans
			 to collect insurance from Mexican companies which employ Mexican drivers
			 involved in accidents in the United States, which would likely increase the
			 insurance rates for American drivers;
		Whereas future unrestricted foreign trucking into the
			 United States can pose a safety hazard due to inadequate maintenance and
			 inspection, and can act collaterally as a conduit for the entry into the United
			 States of illegal drugs, illegal human smuggling, and terrorist activities;
			 and
		Whereas a NAFTA Superhighway System would likely include
			 funds from foreign consortiums and be controlled by foreign management, which
			 threatens the sovereignty of the United States: Now, therefore, be it
		
	
		That—
			(1)the United States
			 should not engage in the construction of a North American Free Trade Agreement
			 (NAFTA) Superhighway System;
			(2)the United States should not allow the
			 Security and Prosperity Partnership (SPP) to implement further regulations that
			 would create a North American Union with Mexico and Canada; and
			(3)the President of
			 the United States should indicate strong opposition to these acts or any other
			 proposals that threaten the sovereignty of the United States.
			
